(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  FOX v. VICE, AS EXECUTRIX OF THE ESTATE OF VICE, 

                        ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

       No. 10–114.     Argued March 22, 2011—Decided June 6, 2011
Claiming that he was subjected to dirty tricks during his successful
  campaign to become the police chief of Vinton, La., petitioner Fox
  filed a state-court suit against Vice, the incumbent chief, and the
  town (Vice, for short). Fox’s suit asserted both state-law claims, in
  cluding defamation, and federal civil rights claims under 42 U. S. C.
  §1983, including interference with Fox’s right to seek public office.
  Vice removed the case to federal court based on the §1983 claims. Af
  ter discovery, he sought summary judgment on the federal claims,
  which Fox conceded were not valid. The District Court accordingly
  dismissed them with prejudice and remanded the remaining claims
  to state court, noting that Vice’s attorneys’ work could be useful in
  the state-court proceedings. Vice then asked the federal court for at
  torney’s fees under §1988, submitting attorney billing records esti
  mating the time spent on the entire suit, without differentiating be
  tween time spent on the now-dismissed federal claims and on the
  remaining state claims. The court granted the motion on the ground
  that Fox’s federal claims were frivolous, awarding Fox fees for all
  work his attorneys had performed in the suit. Although the state-law
  allegations had not been found frivolous, the court did not require
  Vice to separate out the work the attorneys had done on the two sets
  of claims. It also declined to reduce the fee award to reflect the sur
  viving state-law claims, noting that both sides had focused on the
  frivolous §1983 claims. The Fifth Circuit affirmed, rejecting Fox’s
  argument that every claim in a suit must be frivolous for the defen
  dant to recover any fees, and agreeing with the District Court that
  the litigation had focused on the frivolous federal claims.
2                             FOX v. VICE

                                Syllabus

Held:
    1. When a plaintiff’s suit involves both frivolous and non-frivolous
 claims, a court may grant reasonable fees to the defendant, but only
 for costs that the defendant would not have incurred but for the frivo
 lous claims. Pp. 5–11.
       (a) Section 1988 allows the award of “a reasonable attorney’s fee”
 to “the prevailing party” in certain civil rights cases, including §1983
 suits. While most of this Court’s §1988 decisions have concerned fees
 to prevailing plaintiffs, §1988 also authorizes a fee award to a pre
 vailing defendant “upon a finding that the plaintiff’s action was frivo
 lous, unreasonable, or without foundation.” Christiansburg Garment
 Co. v. EEOC, 434 U. S. 412, 421. Just as plaintiffs may receive fees
 under §1988 even if they are not victorious on every claim, Hensley v.
 Eckerhart, 461 U. S. 424, 435, so too may a defendant be reimbursed
 for costs under §1988 even if the plaintiff’s suit is not wholly frivo
 lous, ibid., n. 10. The defendant is not entitled to fees arising from
 these non-frivolous charges, see Christiansburg, 434 U. S., at 420–
 421, but the presence of reasonable allegations does not immunize
 the plaintiff against paying for the fees that his frivolous claims im
 posed. Pp. 5–7.
       (b) The question then becomes how to allocate fees in a lawsuit
 having both frivolous and non-frivolous claims. Congress’s purpose
 in enacting §1988—to relieve defendants of the burdens associated
 with fending off frivolous litigation—points to the proper standard:
 Section 1988 allows a defendant to recover reasonable attorney’s fees
 incurred because of, but only because of, a frivolous claim; i.e., §1988
 permits the defendant to receive only the portion of his fees that he
 would not have paid but for the frivolous claim. A standard allowing
 more expansive fee-shifting would furnish windfalls to some defen
 dants, who would be relieved of normal litigation costs merely be
 cause the plaintiff’s suit also included frivolous claims. This “but-for”
 standard may, in some instances, allow compensation to a defendant
 for attorney work relating to both frivolous and non-frivolous claims,
 for instance, if the frivolous claim requires a lawyer to do more work
 because of the defendant’s greater financial exposure on that claim.
 The dispositive question is not whether attorney costs at all relate to
 a non-frivolous claim, but whether the costs would have been in
 curred in the absence of the frivolous allegation. The answers to
 those inquiries will usually track each other, but when they diverge,
 it is the second one that matters. The determination of fees “should
 not result in a second major litigation.” Hensley, 461 U. S., at 437.
 The essential goal in shifting fees is to do rough justice, not to
 achieve auditing perfection. The trial court has wide discretion, but
 must apply the correct but-for standard. And the appeals court must
                     Cite as: 563 U. S. ____ (2011)                     3

                                Syllabus

  determine whether the trial court asked and answered this but-for
  question, rather than some other. Pp. 7–11.
     2. The lower courts used an incorrect standard in awarding fees to
  Vice. The District Court’s analysis suggests that Vice’s attorneys
  would have done much the same work even if Fox had not brought
  his frivolous claims. The charges arose out of Vice’s conduct in the
  campaign, and with respect both to the frivolous federal claims and to
  the non-frivolous state-law claims, his “defense entailed proof or de
  nial of essentially the same facts.” It thus seems likely that Vice’s at
  torneys would have, e.g., taken many of the same depositions. Al
  though the District Court noted the usefulness of the attorneys’ work
  in defending against the state-law claims, it failed to take proper ac
  count of the overlap between the frivolous and non-frivolous claims.
  Its reasoning—that the close relationship between the federal and
  state-law claims supported the award—cannot be squared with the
  congressional policy of sparing defendants from the costs only of
  frivolous litigation. Nor did the Fifth Circuit uphold the award on
  the proper ground. It seemed to think Vice could receive fees for any
  work useful to defending against a frivolous claim, even if his lawyers
  would have done that work regardless. On this record, the case must
  be returned to the lower courts. Pp. 12–13.
594 F. 3d 423, vacated and remanded.

  KAGAN, J., delivered the opinion for a unanimous Court.
                         Cite as: 563 U. S. ____ (2011)                              1

                              Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
      preliminary print of the United States Reports. Readers are requested to
      notify the Reporter of Decisions, Supreme Court of the United States, Wash
      ington, D. C. 20543, of any typographical or other formal errors, in order
      that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 10–114
                                    _________________


  RICKY D. FOX, PETITIONER v. JUDY ANN VICE, AS
 EXECUTRIX OF THE ESTATE OFBILLY RAY VICE, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                                  [June 6, 2011]

   JUSTICE KAGAN delivered the opinion of the Court.
   Federal law authorizes a court to award a reasonable
attorney’s fee to the prevailing party in certain civil rights
cases. See 42 U. S. C. §1988. We have held that a defen
dant may receive such an award if the plaintiff’s suit is
frivolous. In this case, the plaintiff asserted both frivolous
and non-frivolous claims. We hold today that a court may
grant reasonable fees to the defendant in this circum
stance, but only for costs that the defendant would not
have incurred but for the frivolous claims. A trial court
has wide discretion in applying this standard. But here
we must vacate the judgment below because the court
used a different and incorrect standard in awarding fees.
                             I
   This case arises out of an election for chief of police in
the town of Vinton, Louisiana. The candidates were peti
tioner Ricky Fox (the challenger) and respondent Billy Ray
Vice (the incumbent).1 By Fox’s account, Vice resorted to
——————
  1 Vice died during the course of this litigation.   Pursuant to this
Court’s Rule 35.1, we substituted the executor of his estate as respon
dent. 562 U. S. ___ (2011). But for the sake of clarity, we refer to the
2                        FOX v. VICE

                      Opinion of the Court

an assortment of dirty tricks to try to force Fox out of the
race. In particular, Vice sent an anonymous letter to Fox
threatening to publish damaging charges against him if he
remained a candidate. Vice also arranged for a third party
to publicly accuse Fox of using racial slurs and then to file
a criminal complaint against Fox repeating those allega
tions. And when prosecutors ignored that faux complaint,
Vice leaked it to the press. Yet all of these machinations
failed; Fox won the election. And Vice got an even greater
comeuppance: He was subsequently convicted of criminal
extortion for his election-related conduct.
   Fox, however, chose not to let the matter rest; he filed
this suit in Louisiana state court against Vice and the
town of Vinton, also a respondent here. Fox’s complaint
asserted both state-law claims, including defamation, and
federal civil rights claims under 42 U. S. C. §1983, includ
ing interference with his right to seek public office. Vice
and the town (Vice, for short) removed the case to federal
court on the basis of the §1983 claims.
   At the end of discovery in the suit, Vice moved for sum
mary judgment on Fox’s federal claims. Fox conceded that
the claims were “no[t] valid,” App. 169, and the District
Court accordingly dismissed them with prejudice. In the
same ruling, the court declined to exercise supplemental
jurisdiction over the remaining state-law claims. Docket
No. 2:06–cv–135 (WD La., Oct. 16, 2007), App. to Pet. for
Cert. 38a–40a. The court instead remanded the now
slimmed-down case to state court for adjudication. In
doing so, the District Court observed that “[a]ny trial
preparation, legal research, and discovery may be used by
the parties in the state court proceedings.” Id., at 40a.
   Vice then asked the federal court for an award of attor
ney’s fees under §1988, arguing that Fox’s federal claims
were “baseless and without merit.” App. 198. Vice stated
——————
respondent as Vice.
                 Cite as: 563 U. S. ____ (2011)            3

                     Opinion of the Court

that his lawyers had had to participate in five lengthy
depositions and review numerous records to defend
against Fox’s charges. Id., at 199. In support of his fee
request, Vice submitted attorney billing records estimat
ing the time spent on the whole suit, without differentiat
ing between the federal and state-law claims. See Supp.
App. 8–67.
   The District Court granted the motion for attorney’s fees
on the ground that Fox’s federal claims were frivolous.
Although the state-law allegations had not been found
frivolous (and indeed remained live), the court did not
require Vice to separate out the work his attorneys had
done on the two sets of claims. Docket No. 2:06–cv–135
(WD La., Sept. 22, 2008), App. to Pet. for Cert. 28a. Ac
cording to the court, such “segregation” was unnecessary
because the “various claims arose out of the same transac
tion and were so interrelated that their prosecution or
defense entailed proof or denial of essentially the same
facts.” Ibid. (internal quotation marks omitted). Simi
larly, the court declined to reduce the fee award to reflect
the surviving state-law claims. “[T]hroughout the litiga
tion,” the court stated, both sides “focus[ed]” on Fox’s
frivolous §1983 claims. Id., at 32a–33a. The court there
fore concluded that Vice should receive all of the fees he
reasonably incurred in defending the suit—a total of
$48,681. Id., at 34a.
   A divided Court of Appeals affirmed. 594 F. 3d 423
(CA5 2010). The majority first rejected Fox’s contention
that all claims in a suit must be frivolous for the defen
dant to recover any fees. That rule, the court explained,
would “ ‘allow plaintiffs to prosecute frivolous claims with
out consequenc[e]’ ” so long as they added a single non
frivolous claim. Id., at 428 (quoting Tutor-Saliba Corp. v.
Hailey, 452 F. 3d 1055, 1064 (CA9 2006)). The Court of
Appeals then turned to the District Court’s decision that
Vice was entitled to fees for all time thus far spent on the
4                            FOX v. VICE

                         Opinion of the Court

case, even though state-law claims remained unadjudi
cated. Repeating the trial court’s view that the whole
litigation had focused on the frivolous federal claims, the
Fifth Circuit upheld the fee award. See 594 F. 3d, at 428.
   Judge Southwick dissented. He agreed that Vice was
entitled to some reimbursement for fees. Id., at 430. But
he thought the District Court had erred in declining to
“allocate the fees separately between the successful claims
and the unsuccessful” ones just because all of them were
“interrelated.” Ibid. “[W]hen some claims are dismissed
as frivolous and others are not,” he stated, the defendants
should receive fees only for “the legal work allocable solely
or dominantly to the dismissed” claims. Id., at 431. Be
cause in this case “almost all of the defendant[s’] discovery
and factual analysis would have been necessary even if no
federal claims had been brought,” he concluded, the fee
award should have been much smaller. Ibid.
   The Fifth Circuit’s decision deepened a Circuit split
about whether and to what extent a court may award fees
to a defendant under §1988 when a plaintiff asserts both
frivolous and non-frivolous claims.2 One Court of Appeals
has forbidden any compensation unless all of the plaintiff’s
claims are frivolous. See Balmer v. HCA, Inc., 423 F. 3d
606, 617 (CA6 2005). Others have rejected this approach,
but struggled with how to allocate fees in a suit that in
volves a mix of frivolous and non-frivolous claims. Com
pare, e.g., 594 F. 3d 423 (CA5 2010) (opinion below), with
Colombrito v. Kelly, 764 F. 2d 122, 132 (CA2 1985) (declin
ing to award fees when the frivolous claim “added no
additional testimony or expense to the trial”). We granted
——————
  2 The parties do not dispute for purposes of argument here that this

case involves both kinds of claims. The District Court deemed the
federal claims frivolous, and Fox has not asked us to disturb that
ruling. See Brief for Petitioner 26, and n. 2. The court remanded the
state-law claims to state court, and Vice has assumed in this Court that
they are not frivolous. See Brief for Respondents 8, n. 5.
                  Cite as: 563 U. S. ____ (2011)               5

                      Opinion of the Court

certiorari to resolve these questions. 562 U. S. ___ (2010).
                               II
   Our legal system generally requires each party to bear
his own litigation expenses, including attorney’s fees, re
gardless whether he wins or loses. Indeed, this principle
is so firmly entrenched that it is known as the “American
Rule.” See Alyeska Pipeline Service Co. v. Wilderness
Society, 421 U. S. 240, 247 (1975). But Congress has
authorized courts to deviate from this background rule in
certain types of cases by shifting fees from one party to
another. See Burlington v. Dague, 505 U. S. 557, 562
(1992) (listing federal fee-shifting provisions).
   The statute involved here, 42 U. S. C. §1988, allows the
award of “a reasonable attorney’s fee” to “the prevailing
party” in various kinds of civil rights cases, including suits
brought under §1983. Most of our decisions addressing
this provision have concerned the grant of fees to prevail
ing plaintiffs. When a plaintiff succeeds in remedying a
civil rights violation, we have stated, he serves “as
a ‘private attorney general,’ vindicating a policy that
Congress considered of the highest priority.” Newman v.
Piggie Park Enterprises, Inc., 390 U. S. 400, 402 (1968)
(per curiam). He therefore “should ordinarily recover an
attorney’s fee” from the defendant—the party whose mis
conduct created the need for legal action. Christiansburg
Garment Co. v. EEOC, 434 U. S. 412, 416 (1978) (internal
quotation marks omitted). Fee shifting in such a case at
once reimburses a plaintiff for “what it cos[t] [him] to
vindicate [civil] rights,” Riverside v. Rivera, 477 U. S. 561,
577–578 (1986) (internal quotation marks omitted), and
holds to account “a violator of federal law,” Christians
burg, 434 U. S., at 418.
   In Christiansburg, we held that §1988 also authorizes a
fee award to a prevailing defendant, but under a different
standard reflecting the “quite different equitable consid
6                        FOX v. VICE

                      Opinion of the Court

erations” at stake. Id., at 419. In enacting §1988, we
stated, Congress sought “to protect defendants from bur
densome litigation having no legal or factual basis.” Id.,
at 420. Accordingly, §1988 authorizes a district court to
award attorney’s fees to a defendant “upon a finding that
the plaintiff’s action was frivolous, unreasonable, or with
out foundation.” Id., at 421; see also Kentucky v. Graham,
473 U. S. 159, 165, n. 9 (1985).
   These standards would be easy to apply if life were like
the movies, but that is usually not the case. In Hollywood,
litigation most often concludes with a dramatic verdict
that leaves one party fully triumphant and the other
utterly prostrate. The court in such a case would know
exactly how to award fees (even if that anti-climactic scene
is generally left on the cutting-room floor). But in the real
world, litigation is more complex, involving multiple
claims for relief that implicate a mix of legal theories and
have different merits. Some claims succeed; others fail.
Some charges are frivolous; others (even if not ultimately
successful) have a reasonable basis. In short, litigation is
messy, and courts must deal with this untidiness in
awarding fees.
   Given this reality, we have made clear that plaintiffs
may receive fees under §1988 even if they are not victori
ous on every claim. A civil rights plaintiff who obtains
meaningful relief has corrected a violation of federal law
and, in so doing, has vindicated Congress’s statutory pur
poses. That “result is what matters,” we explained in
Hensley v. Eckerhart, 461 U. S. 424, 435 (1983): A court
should compensate the plaintiff for the time his attorney
reasonably spent in achieving the favorable outcome, even
if “the plaintiff failed to prevail on every contention.” Ibid.
The fee award, of course, should not reimburse the plain
tiff for work performed on claims that bore no relation to
the grant of relief: Such work “cannot be deemed to have
been expended in pursuit of the ultimate result achieved.”
                 Cite as: 563 U. S. ____ (2011)           7

                     Opinion of the Court

Ibid. (internal quotation marks omitted). But the pres
ence of these unsuccessful claims does not immunize a
defendant against paying for the attorney’s fees that the
plaintiff reasonably incurred in remedying a breach of his
civil rights.
   Analogous principles indicate that a defendant may
deserve fees even if not all the plaintiff’s claims were
frivolous. In this context, §1988 serves to relieve a defen
dant of expenses attributable to frivolous charges. The
plaintiff acted wrongly in leveling such allegations, and
the court may shift to him the reasonable costs that those
claims imposed on his adversary. See Christiansburg, 434
U. S., at 420–421. That remains true when the plaintiff’s
suit also includes non-frivolous claims. The defendant, of
course, is not entitled to any fees arising from these non
frivolous charges. See ibid. But the presence of reason
able allegations in a suit does not immunize the plaintiff
against paying for the fees that his frivolous claims
imposed.
   Indeed, we have previously said exactly this much. In
Hensley, we noted the possibility that a plaintiff might
prevail on one contention in a suit while also asserting an
unrelated frivolous claim. In this situation, we explained,
a court could properly award fees to both parties—to the
plaintiff, to reflect the fees he incurred in bringing the
meritorious claim; and to the defendant, to compensate for
the fees he paid in defending against the frivolous one.
See 461 U. S., at 435, n. 10. We thus made clear that a
court may reimburse a defendant for costs under §1988
even if a plaintiff’s suit is not wholly frivolous. Fee
shifting to recompense a defendant (as to recompense a
plaintiff) is not all-or-nothing: A defendant need not show
that every claim in a complaint is frivolous to qualify for
fees.
   The question then becomes one of allocation: In a law
suit involving a mix of frivolous and non-frivolous claims,
8                       FOX v. VICE

                     Opinion of the Court

what work may the defendant receive fees for? Vice con
cedes, as he must, that a defendant may not obtain com
pensation for work unrelated to a frivolous claim. Brief
for Respondents 42, n. 13. Similarly, we think Fox would
have to concede (once he has lost the argument that the
presence of any non-frivolous claim precludes a fee award)
that the defendant may receive reasonable fees for work
related exclusively to a frivolous claim. The question in
dispute concerns work that helps defend against non
frivolous and frivolous claims alike—for example, a depo
sition eliciting facts relevant to both allegations.
   Vice proposes authorizing the trial court to award fees
for work that is “fairly attributable” to the frivolous por
tion of the lawsuit. See, e.g., Tr. of Oral Arg. 41, 45. But
that standard is in truth no standard at all. The very
question under consideration is: What fees may be fairly
attributed to frivolous claims under §1988? To answer
“Those that are fairly attributable to frivolous claims” is
just to restate this question. And that non-response re
sponse would leave to each and every trial court not only
the implementation, but also the invention, of the applica
ble legal standard. We do not think trial courts would
appreciate that lack of guidance. And yet more important,
we do not think such an empty and amorphous test would
ensure that all fee awards to defendants comport with
Congress’s purpose in enacting §1988.
   That congressional policy points to a different and more
meaningful standard: Section 1988 allows a defendant to
recover reasonable attorney’s fees incurred because of, but
only because of, a frivolous claim. Or what is the same
thing stated as a but-for test: Section 1988 permits the
defendant to receive only the portion of his fees that he
would not have paid but for the frivolous claim. Recall
that the relevant purpose of §1988 is to relieve defendants
of the burdens associated with fending off frivolous litiga
tion. See supra, at 5–6. So if a frivolous claim occasioned
                     Cite as: 563 U. S. ____ (2011)                     9

                          Opinion of the Court

the attorney’s fees at issue, a court may decide that the
defendant should not have to pay them. But if the defen
dant would have incurred those fees anyway, to defend
against non-frivolous claims, then a court has no basis
for transferring the expense to the plaintiff. Suppose, for
example, that a defendant’s attorney conducts a deposition
on matters relevant to both a frivolous and a non-frivolous
claim—and more, that the lawyer would have taken and
committed the same time to this deposition even if the
case had involved only the non-frivolous allegation. In
that circumstance, the work does not implicate Congress’s
reason for allowing defendants to collect fees. The defen
dant would have incurred the expense in any event; he has
suffered no incremental harm from the frivolous claim. In
short, the defendant has never shouldered the burden that
Congress, in enacting §1988, wanted to relieve. The basic
American Rule thus continues to operate.3
  A standard allowing more expansive fee-shifting would
furnish windfalls to some defendants, making them better
off because they were subject to a suit including frivolous
claims. For under any more permissive test, the simple
presence of a frivolous claim would allow the court to shift

——————
  3 The test set out here differs from the one we adopted in Hensley v.

Eckerhart, 461 U. S. 424, 435 (1983), to govern fee awards to plaintiffs
in cases involving both successful and unsuccessful claims. See supra,
at 6–7. That difference reflects the disparate legislative purposes we
have recognized in the two settings. See Christiansburg Garment Co. v.
EEOC, 434 U. S. 412, 419–420 (1978); supra, at 5–6. Congress author
ized fees to plaintiffs to compensate them for the costs of redressing
civil rights violations; accordingly, a plaintiff may receive fees for all
work relating to the accomplishment of that result, even if “the plaintiff
failed to prevail on every contention raised.” Hensley, 461 U. S., at 435.
By contrast, Congress authorized fees to defendants to remove the
burden associated with fending off frivolous claims; accordingly, a
defendant may recover for fees that those claims caused him to incur.
In each context, the standard for allocating fees in “mixed” cases
matches the relevant congressional purpose.
10                       FOX v. VICE

                      Opinion of the Court

to the plaintiff some of the costs of defending against
regular, non-frivolous charges. So two defendants (call
them Vice and Rice) could face identical non-frivolous
allegations, but because Vice also confronted a frivolous
claim, he might end by paying less than Rice to his attor
neys. The chance assertion—for Vice, the downright lucky
assertion—of the frivolous claim could relieve him not only
of the incremental costs of that claim but also of costs that
he, like Rice, would have had to pay in its absence. Sec
tion 1988 provides no warrant for that peculiar result;
that statute was “never intended to produce windfalls” for
parties. See Farrar v. Hobby, 506 U. S. 103, 115 (1992)
(internal quotation marks omitted).
   At the same time, the “but-for” standard we require may
in some cases allow compensation to a defendant for at
torney work relating to both frivolous and non-frivolous
claims. Suppose, for example, that a plaintiff asserts one
frivolous and one non-frivolous claim, but that only the
frivolous allegation can legally result in a damages award.
If an attorney performs work useful to defending against
both, but did so only because of the defendant’s monetary
exposure on the frivolous charge, a court may decide to
shift fees. Or similarly, imagine that the frivolous claim
enables removal of the case to federal court, which in
turn drives up litigation expenses. Here too, our standard
would permit awarding fees for work relevant to both
claims in order to reflect the increased costs (if any) of the
federal forum. And frivolous claims may increase the cost
of defending a suit in ways that are not reflected in the
number of hours billed. If a defendant could prove, for
example, that a frivolous claim involved a specialized area
that reasonably caused him to hire more expensive coun
sel for the entire case, then the court may reimburse the
defendant for the increased marginal cost. As all these
examples show, the dispositive question is not whether
attorney costs at all relate to a non-frivolous claim, but
                  Cite as: 563 U. S. ____ (2011)           11

                      Opinion of the Court

whether the costs would have been incurred in the ab
sence of the frivolous allegation. The answers to those
inquiries will usually track each other, but when they
diverge, it is the second that matters.
    We emphasize, as we have before, that the determina
tion of fees “should not result in a second major litigation.”
Hensley, 461 U. S., at 437. The fee applicant (whether a
plaintiff or a defendant) must, of course, submit appropri
ate documentation to meet “the burden of establishing
entitlement to an award.” Ibid. But trial courts need not,
and indeed should not, become green-eyeshade account
ants. The essential goal in shifting fees (to either party) is
to do rough justice, not to achieve auditing perfection. So
trial courts may take into account their overall sense of a
suit, and may use estimates in calculating and allocating
an attorney’s time. And appellate courts must give sub
stantial deference to these determinations, in light of “the
district court’s superior understanding of the litigation.”
Ibid.; see Webb v. Dyer County Bd. of Ed., 471 U. S. 234,
244 (1985). We can hardly think of a sphere of judicial
decisionmaking in which appellate micromanagement has
less to recommend it.
    But the trial court must apply the correct standard, and
the appeals court must make sure that has occurred. See
Perdue v. Kenny A., 559 U. S. ___, ___ (2010) (slip op., at
14) (“Determining a ‘reasonable attorney’s fee’ is a matter
that is committed to the sound discretion of a trial judge,
. . . but the judge’s discretion is not unlimited”); Cf. Koon
v. United States, 518 U. S. 81, 100 (1996) (“A district court
by definition abuses its discretion when it makes an error
of law”). That means the trial court must determine
whether the fees requested would not have accrued but for
the frivolous claim. And the appeals court must determine
whether the trial court asked and answered that question,
rather than some other. A trial court has wide discretion
when, but only when, it calls the game by the right rules.
12                      FOX v. VICE 


                     Opinion of the Court 


                             III 

   The task remains of applying these principles to the fee
award Vice received. The District Court’s analysis sug
gests that Vice’s attorneys would have done much the
same work even if Fox had not brought his frivolous
claims. As noted earlier, see supra, at 3, the court ac
knowledged that Fox’s federal and state-law claims were
“interrelated,” App. to Pet. for Cert. 28a (internal quota
tion marks omitted). The charges “arose out of the same
transaction”—Vice’s conduct in the campaign—and their
“defense entailed proof or denial of essentially the same
facts.” Ibid. (internal quotation marks omitted). It there
fore seems likely that Vice’s attorneys would at least have
conducted similar fact-gathering activities—taken many of
the same depositions, produced and reviewed many of the
same documents, and so forth. Indeed, the District Court
highlighted the usefulness of the attorneys’ work to de
fending against the state-law claims: In its order remand
ing those claims, the court noted that the “trial prepara
tion, legal research, and discovery” done in the federal
court could “be used by the parties in the state court pro
ceedings.” Id., at 40a.
   The District Court’s decision to award full attorney’s
fees to Vice failed to take proper account of this overlap
between the frivolous and non-frivolous claims. Rather
than apply the but-for standard we have set out, the court
indicated that the paramount factor was the parties’ “fo
cus” in the litigation. Id., at 33a. The court did not ad
dress whether the “interrelated[ness]” of the claims meant
that Vice would have incurred part or most of his fees even
if Fox had asserted only the non-frivolous state-law
claims. To the contrary, the court suggested that the close
relationship between the federal and state-law claims
supported Vice’s request to recover all of his attorney’s
fees. See id., at 28a; supra, at 3. That reasoning stands
the appropriate analysis on its head. It cannot be squared
                  Cite as: 563 U. S. ____ (2011)           13

                      Opinion of the Court

with the congressional policy of sparing defendants from
the costs of frivolous litigation.
   Nor did the Court of Appeals uphold the award of fees
on the ground that we would require. The majority articu
lated a standard that, taken alone, might be read as con
sistent with our opinion; according to the court, a defen
dant should receive fees for “work which can be distinctly
traced to a plaintiff’s frivolous claims.” 594 F. 3d, at 429.
But the court seemed to think that its test permitted
awarding Vice fees for any work useful to defending
against a frivolous claim, even if lawyers would have done
that work regardless. Indeed, this very point divided the
majority and the dissent. Judge Southwick objected to the
fee award on the ground that “almost all [of] the defen
dant[s’] discovery and factual analysis would have been
necessary even if no federal claims had been brought.” Id.,
at 431. But the majority never responded to that argu
ment or otherwise engaged this crucial question. The
majority instead merely reiterated the District Court’s
reasoning that the parties had principally “focus[ed]” on
the §1983 allegations. That finding, as we have explained,
is irrelevant if Vice’s attorneys would have performed the
same work to defend against the state-law claims.
   On this record, we must return the case to the lower
courts. See, e.g., Perdue, 559 U. S., at ___–___ (slip op., at
12–15); Pennsylvania v. Delaware Valley Citizens’ Council
for Clean Air, 478 U. S. 546, 566–568 (1986); Hensley, 461
U. S., at 438–440. In a suit of this kind, involving both
frivolous and non-frivolous claims, a defendant may re
cover the reasonable attorney’s fees he expended solely
because of the frivolous allegations. And that is all. Con
sistent with the policy underlying §1988, the defendant
may not receive compensation for any fees that he would
have paid in the absence of the frivolous claims. We there
fore vacate the judgment of the Court of Appeals and
remand the case for further proceedings consistent with
this opinion.
                                             It is so ordered.